Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment and remarks filed on 08/03/2021.
Claims 1-12 are currently pending. 
Claims 1, 7 are currently amended.


Allowable Subject Matter
Claims 1-12 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-12 are considered allowable because the prior art does not teach limitations including: 
“learning [[a]]at least one network segment route of at least one other Leaf node in the data center, which is advertised by the Spine node without learning at least one host route of the at least one other Leaf node; and when a first packet hits a network segment route of one of the at least one other Leaf node, sending the first packet to a Spine node corresponding to a next hop of a hit network segment route,” in 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin et al (US 20170279705 A1) pertains to a method that includes detecting, at a leaf node of a data center, a route advertisement that advertises a route to a spine node of another data center that interfaces with the data center, identifying, at the leaf node of the data center, an Internet Protocol (IP) identifier of the spine node of the other data center included in the route advertisement. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED A KAMARA/Primary Examiner, Art Unit 2412